STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

CHARLES          R.        SALEMI                                                       NO.      2019   CW     0239

VERSUS


TMR    EXPLORATION,                    INC.,       PARK                                JANUARY        10,    2022
EXPLORATION,                   INC.     AND       VITOL

RESOURCES,                 INC.    ET       AL.




In    Re:             Gemini           Insurance          Company       and    Chaucer    Corporate          Capital
                       No.        2)    Limited,           applying       for    supervisory          writs,       18th
                      Judicial              District        Court,       Parish    of     West    Baton       Rouge,
                      No.       41553.




BEFORE:               MCCLENDON,               WELCH,      AND    HOLDRIDGE,      JJ.


           WRIT            DISMISSED.                This        writ      application           is     dismissed
pursuant              to       relators'          motion     to    dismiss,       which       advised       that    the
parties           settled              all        claims    and        controversies          existing       between
them        in   this           matter         and   requested          that    this    writ    application           be
dismissed.




                                                                 PMC
                                                                 JEW
                                                                 GH




COURT       OF    APPEAL,              FIRST       CIRCUIT


                           I




                           JQU
       D    PUTY       CARK             F    COURT
                 FOR       THE    COURT